595 P.2d 231 (1979)
The PEOPLE of the State of Colorado, Plaintiff-Appellee,
v.
Jimmy Lee GRIFFITH, Defendant-Appellant.
No. 28438.
Supreme Court of Colorado, En Banc.
May 21, 1979.
Rehearing Denied June 11, 1979.
*232 J. D. MacFarlane, Atty. Gen., David W. Robbins, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., David Schwartz, Maureen E. Phelan, Asst. Attys. Gen., Denver, for plaintiff-appellee.
J. Gregory Walta, Colorado State Public Defender, Craig L. Truman, Chief Deputy State Public Defender, Margaret L. O'Leary, Deputy State Public Defender, Denver, for defendant-appellant.
ERICKSON, Justice.
Jimmy Lee Griffith was convicted by a jury of second-degree burglary, section 18-4-203, C.R.S.1973 (1978 Repl.Vol. 8), and criminal mischief over $100, section 18-4-501 C.R.S.1973 (1978 Repl.Vol. 8). On appeal, he asserts that the evidence was insufficient to sustain conviction of either charge and that the credibility of two minor witnesses was such that the court should have granted his motion for a judgment of acquittal. Griffith relies upon People v. Urso, 129 Colo. 292, 269 P.2d 709 (1954), which, in our view, has no application to the facts of this case.
When a determination of the defendant's guilt rests upon the credibility of witnesses or the weight to be accorded evidence, the issue of guilt is for the jury to determine. Roybal v. People, 177 Colo. 144, 493 P.2d 9 (1972).
There was substantial evidence to support the jury verdict, and the trial court properly denied defendant's motion for a judgment of acquittal. Bennett v. People, 155 Colo. 101, 392 P.2d 657 (1964).
The defendant also asserts that People v. Henry, Colo., 578 P.2d 1041 (1978), should be overruled. We decline to do so. We find no constitutional infirmity in section 13-90-101, C.R.S.1973, which we upheld in People v. Henry. A prosecutor may utilize a defendant's prior felony convictions for impeachment purposes if the defendant elects to testify in his own behalf. People v. Henry, supra; People v. Velarde, Colo., 586 P.2d 6 (1978).
The remaining issues are without merit.
Accordingly, we affirm.
CARRIGAN, J., concurs in part and dissents in part.
CARRIGAN, Justice, concurring in part and dissenting in part:
I respectfully dissent as to that portion of the opinion following People v. Velarde, Colo., 586 P.2d 6 (1978). I adhere to my dissent in that case.